Citation Nr: 0800266	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

The competent evidence of record reflects that the veteran's 
current hypertension had its onset during his active military 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
hypertension have been met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


Analysis

The veteran has claimed entitlement to service connection for 
hypertension. Hypertension is high arterial blood pressure.  
Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  
For VA purposes, hypertension means that diastolic blood 
pressure is predominantly 90 mm. or greater, and /or systolic 
blood pressure is predominantly 160 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hypertension, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand, the evidence of record reflects that the 
veteran has been diagnosed with hypertension.  This 
diagnostic impression first appears in the veteran's February 
1993 VA medical records.  Most recently, hypertension was 
diagnosed in the May 2004 VA examination report.  The first 
element of Hickson has therefore been met.  The veteran 
believes that his hypertension originated in service, and he 
has cited blood pressure readings taken in service as 
evidence of in-service hypertension.  

The Board notes that the veteran's claims file contains 
conflicting medical opinions with respect to whether the 
veteran's hypertension may be linked to his military service.  
In evaluating such evidence, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators." Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

The May 2004 VA examination report concluded that it is not 
as likely as not that the veteran's hypertension was first 
manifested in military service.  This opinion was based on a 
review of the veteran's claims file, the veteran's medical 
history, and physical examination.  The examiner noted that, 
despite records of sporadic elevations in blood pressure 
noted in the claims file, there are no consistent blood 
pressure elevations necessary to diagnose hypertension.  The 
examiner further noted that the veteran was first diagnosed 
with hypertension in 1993 following consistently elevated 
blood pressures on a five-day blood pressure check.

According to the private physician's August 2003 opinion, 
"there is strong evidence after reviewing [the veteran's] 
records that certainly a diagnosis of hypertension could have 
and should have been made during his military career and 
there is no question that the onset of his hypertension did 
occur during his military time."  In this letter, the 
veteran's physician noted that he had reviewed the veteran's 
medical records and found elevated readings that were 
consistent with a diagnosis of hypertension on multiple 
occasions in the veteran's military career.  Specifically, 
the examiner stated, the veteran's diastolic readings on at 
least three occasions were greater than 90 and on several 
occasions were up to as high as 100.  While the veteran was 
not given a diagnosis of hypertension in service, there was 
some concern, as the veteran was brought back on several 
occasions to have his blood pressure rechecked.  The examiner 
stated that, by definition, hypertension is a diastolic blood 
pressure greater than 90 on three separate occasions.  Based 
on this definition, the examiner believed that the veteran 
would certainly qualify as hypertensive during service.  

The Board has verified the private examiner's assertion that 
the veteran's diastolic reading was greater than 90 on 
greater than three occasions.  Specifically, the veteran's 
diastolic pressure was at 90 or higher in May 1981 and in 
January 1988.  The veteran's diastolic pressure was also at 
90 or higher in June 1990 and at an August 1990 VA 
examination.  The 1990 diastolic readings fall within the one 
year post-service period that would make the veteran eligible 
for presumptive service connection. 

In weighing the relative probative value of the two opinions 
of record, the Board notes that both opinions were provided 
by physicians who possess the requisite professional 
expertise to render the requested opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, both 
physicians reviewed the veteran's medical records and 
conducted physical examinations of the veteran himself.  Both 
opinions clearly explain their rationale and both cite 
specific evidence from the veteran's medical records in 
support of their conclusions.  The Board believes that these 
opinions are in relative equipoise.  Therefore, resolving any 
benefit of the doubt in favor of the veteran, his claim of 
entitlement to service connection for hypertension is 
granted.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


